                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


SYRIS T. BIRKLEY,

                      Petitioner,

               v.                                           Case No. 21-C-332

ERNELL R. LUCAS and
INSPECTOR OF THE JAIL DOBSON,

                      Respondents.


                                    ORDER OF DISMISSAL


       Petitioner Syris Birkley, a pretrial detainee currently incarcerated at the Milwaukee County

Jail, petitioned for a writ of habeas corpus pursuant to 28 U.S.C. § 2241. On March 29, 2021,

Magistrate Judge Nancy Joseph screened the petition and filed a Report and Recommendation. In

that report, the Magistrate Judge recommends that the petition be dismissed. Birkley has not filed

an objection to the recommendation.          After careful consideration of the Report and

Recommendation of Magistrate Judge Joseph as well as the record as a whole, the Court adopts

the Report and Recommendation of the Magistrate Judge and orders the petition dismissed. A

Certificate of Appealability is denied for the reasons recommended. The Clerk is directed to enter

Judgment forthwith.

       SO ORDERED at Green Bay, Wisconsin this 30th day of April, 2021.

                                                     s/ William C. Griesbach
                                                     William C. Griesbach
                                                     United States District Judge
